Title: To Thomas Jefferson from John Shore, 18 September 1801
From: Shore, John
To: Jefferson, Thomas


Sir
Petersburg. Septemb. 18th. 1801.
The vaccine matter which you have been so obliging as to send me, I have received, & for which I beg leave to offer you my best thanks—
Your observations, deduced from late experiments under your own eye, are important, inasmuch as they will tend to remove any prejudice against this invaluable discovery, in consequence of its failure in many parts of this state. I had received some from this same stock, which I believe was sent by Dr. Waterhouse to Dr. Spence of Dumfries, but would not use it, until I had received some assurance of its activity.
Our autumnal diseases are about to pay us their annual visit, as soon as they disappear, probably early in November, I shall avail myself of the Opportunity, which your kindness has furnished me with, of witnessing the several phenomena of this formidable rival of the Small Pox.
With every sentiment of the highest respect I am Sir, Your obedt. servt.
Jno. Shore
